DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because except for the last two figures all the figures are too tiny to discern details and reference numbers. Applicant can look at the published application US20210363957A1 to see figures too small to make out what is being conveyed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
The claimed invention is rejected under 35 USC 101 and 35 USC 112(a). 
The next few pages deal with higher level physics questions that center around 101 issues directed toward a perpetual motion machine and misstatements concerning the laws of gravity.
More importantly the next block of pages starting on page 7 centers around 112(a) issues concerning confusion and lack of support for how the invention is intended to operate.          

Abstract “obtaining fluid gravitational potential energy and buoyant potential energy”. You cannot obtain potential energy, you use kinetic energy.   
¶0004 “difference in gravity”, the only time there is a difference in gravity is when there is a distance from the earth. Examiner interprets this phrase to mean difference in buoyancy. 
¶0006 “the shielding device is configured at the location where obtains the fluid pressure or the gravity of the object based upon the rotor in a certain direction” the shielding device cannot obtain gravity especially based on any direction of a rotor.
¶0026 “the total gravity of the object 1014 is reduced by the upward pressure”, gravity is not changed by upward pressure. This buoyancy or pressure acts against the weight not the gravity. 
¶0029 “and the total gravity is reduced” the only time gravity can be reduced is moving further away from the center of the earth.
¶0034 “the gravity of the water and fluid chamber 1020 generates a gravitational torque based on the shaft 1009;”. Except for an almost imperceptible amount water cannot have gravity. This water has weight which is probably what the applicant is trying to say.   
¶0035 “the gravity of these fluid chambers 1020 is reduced,”. The gravity or mass of the chambers is not being reduced. Probably what the applicant is trying to say is that the buoyancy in the chambers is reduced.  
¶0036 “gravity torque and buoyancy torque”. Examiner has never heard of these phrases. Probably what the applicant is trying to say is toque caused by buoyancy and gravitational forces.  
¶0041 “thereby effecting gravity of the fluid chamber 1020 relative to the shaft 1009,”. The gravity (mass) of the fluid chamber is not being affected. Probably what the applicant is trying to say is that the buoyancy in the fluid chambers is changed. 
¶0044 “object gravity” is a term the examiner is not sure he understands. Every object with a mass has a gravitational pull. Is the applicant saying that the water gravitational pull has a significant or even measurable force especially when compared to the gravity of the earth? Probably what the applicant is trying to say is the weight of an object acting by the force of gravity toward the center of the earth.      
Certain embodiments are classic cases of a perpetual motion machine.
  The objects (this is unclear, see below) acted upon by the forces going from areas of lower pressure to areas of higher pressure would require some extra force areas of shielded buoyancy to higher pressure.  Friction reducing devices which the applicant only briefly mentions would reduce the effect of this pressure but would not eliminate.  
If these objects that are acted upon by buoyancy are attached to the rotor belt then the weight of the belt would also have to put into the buoyancy force necessary.  
 
Claims 1-20 also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
There are many places in the specification that describe operation of the invention that the examiner does not understand.
¶0005, “the outer space of the rotor”, examiner does not know where this is located.  There are many places this could be found.  
¶0006 “The static pressure turbine engine comprises a shielding fluid device to shield fluid pressure at a desired location of the static pressure turbine engine in a certain direction.” 
What is a “static pressure turbine”? A turbine rotates producing torque and constant motion.  
“shield fluid pressure” is an important term used throughout this specification. Can the applicant provide a definition from a peer reviewed source that specifically defines this term? 
Examiner sees where there are specific locations that buoyancy is off because of the replacement of fluid with air.  
Looking at the drawings it is not clear what is being acted upon by the buoyancy and gravitational forces. Examiner figures that it is the objects 1014 in figure 2. But in all the other drawings the thing being acted upon is not shown.  As I will elaborate on later, the interaction of this thing being acted upon at the interface of the buoyancy free areas and the buoyancy force areas is the most confusing part of the specification.    
¶0022 
“axisymmetric asymmetry” is not understood. Can the applicant show in a dictionary where this term is defined? Each word taken separately is an opposite of the other. Maybe what the applicant means is axisymmetric symmetry.
“a reduction-resistance shielding effect by using a rolling member, a sealing member, and a lubricating grease when the shielding device is in close contact with a moving member to shield fluid pressure.” Where is there a definition for “reduction-resistance shielding”, is it the same as “buoyancy shielding”?  Examiner sees where friction can be reduced by a “rolling member” or grease” but how is buoyancy shielding effected by these things?   
¶0024 is not understood. Examiner assumes that the applicant is referring to figure 1. What does the applicant mean “shield the upward water pressure”? Hydrostatic water pressure is from all directions. The shield would not prevent any pressure from the top or sides.  Is what is being described in this paragraph really a shield or an air-filled section devoid of buoyancy?  The shield 1012 as shown would not affect buoyancy; can the applicant show in a peer reviewed document where a shield such as this would significantly eliminate buoyancy?     
Nowhere in the specification or on the drawings is it clearly described where air exists and where fluid exits.  This shielding must occur at the interface between fluid areas and air-filled areas. 
¶0025 “the rotor 1011 is in the shape of an annular belt with air inside.”  Where is this air, inside what? Between the annular belt 2011 and the unnumbered inner annular section or further inside this section?  The examiner understood that the buoyancy shielded areas are the places with the air.   
¶0028 Examiner does not see the stated connection between figures 3 and 4.
¶0029 The applicant describes “under” and “above” the annular support 1021. It is not clear where these directions are referenced from. The annular support is an annular shape so do these under and above locations include the inside of the annular support?   
¶0030 Regarding the applicant’s “a gas permeable, water impermeable material that will prevent the rotor 1011 at the shielding device from being subjected to buoyancy.” 
This is the only place “material” is discussed or shown in the specification.  
This material seems to be the only way the applicant describes how to interface between buoyancy free areas and buoyant areas.   
How would the object being impacted by buoyancy and gravity pass through this material; nowhere does the applicant discuss this.
¶0031 “potential energy of the rotor 1011” should more accurately be –kinetic energy--.
¶0032 “with an opening on the outer surface of a rotor”. The examiner does not see this opening.    
¶0033 What is “the fluid pressure induced by the rotor fluid chamber in a static fluid”. The examiner figures this is the pressure from the rotation of the rotor. But since the rotor is shown in figure 8 as surrounded by water wouldn’t this be hydrostatic pressure on the outside of the rotor?
Applicant shows various figures where the buoyancy shielded area is on the lower part of the rotor. Buoyancy shielded areas would be where gravity would have to be at work. But if the buoyancy free area is lower down on the rotor then gravity would not have much effect. 
After reading the specification, the examiner believes that the applicant is trying to describe his invention working in two different ways.     
The rotor annular area is filled with fluid. At particular sections of the rotor, shielding plates (my description) are affixed to the outside of the rotor. These plates somehow block the hydrostatic pressure from the water surrounding the container thereby reducing the buoyancy in that section of the rotor matching the length of the plate/shield. 
Not only is the examiner not sure if this is what is being taught by the applicant but more importantly the examiner does not believe that it is workable from a physics level. From what the applicant has described, the plate/shield is affixed to the outside of the rotor. How would the plate effect the contents inside the rotor?
Secondly, the rotor is filled with fluid sections where buoyancy could work and air-filled sections where gravity would work. As outlined above, this type of arrangement is a classic perpetual motion machine.   
¶0050 Applicant uses a phrase like “objects or fluid chambers for sensing fluid pressure” throughout the specification. Examiner is not sure what this means. Possibly the applicant is referring to where the objects and fluid chambers are moved by fluid pressure?

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art are examples of patent applications for buoyancy energy generators.  
Also keep in mind that the applicant should use the “Certificate of Mailing and Transmission” form whenever sending something into the office.  This form can be found online by just typing “PTO/SB92” into a search engine.  Also, the applicant can use the “Authorization for Internet Communications…” form if he wants to communicate by email with the examiner.  This form can be found online by just typing “PTO/SB439” into a search engine.  

Pro se applicants should be aware that they are responsible for notifying the USPTO if they change their mailing address. See Manual of Patent Examining Procedure (MPEP) section 601.03. The USPTO provides a form for this change and it is PTO/AIA /122. This form can be located by entering this form designation in any search engine. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649